Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 12/06/2021 is acknowledged. 
Applicant asserts the requirement for unity of invention is improper because the cited prior art Kyriakides et al. (U.S. Pre-Grant Publication No. 2012/0141286) does not teach “a dividing plane between the rotor blade outer section and the rotor blade inner section, wherein the rotor blade is configured to be split along the dividing plane; and respective reinforcement areas in the rotor blade inner section and the rotor blade outer section and arranged at the dividing plane, wherein the dividing plane and the reinforcement areas are adapted such that the rotor blade is of a multi-part design configured to be split at the dividing plane, wherein, after splitting the rotor blade along the dividing plane, the reinforcement area on the rotor blade inner section is configured to be fastened to the reinforcement area of the rotor blade outer section” in claim 1 of Group I and “splitting the wind power plant rotor blade manufactured in one part along at least one dividing plane and joining the rotor blade inner section and the rotor blade outer section together at the installation site” in claim 8 of Group II. 
The examiner agrees that the cited prior art do not teach the abovementioned claimed features. However, the fact that the abovementioned claimed features is not taught in the cited prior art is an indication that they lack the unity of invention requirement as those features are special technical features not shared among the groups.
PCT Rule 13.2 states the unity of invention requirement is considered fulfilled when a technical relationship exists among claimed inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, 

For the abovementioned reasons, the requirement is still deemed proper and is therefore made FINAL. Claim 8 is withdrawn from consideration as non-elected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirkpatrick et al. (U.S. Pre-Grant Publication No. 2010/0122442), hereinafter “Kirkpatrick”.

As per claim 1, Kirkpatrick discloses a wind power plant rotor blade, comprising: a rotor blade root area, a rotor blade tip area, a rotor blade leading edge, a rotor blade trailing edge (all wind turbine blades inherently has a root, tip, leading edge, and trailing edge; figure 1), a rotor blade longitudinal axis (extending along the length of the wind turbine blade; figure 1), a rotor blade inner section (16), a rotor blade outer section (18), and a dividing plane (32) between the rotor blade outer section and the rotor blade inner section, wherein the rotor blade is configured to be split along the dividing plane (as shown; figure 2); and respective (the area shown in figure 2), wherein the dividing plane and the reinforcement areas are adapted such that the rotor blade is of a multi-part design configured to be split at the dividing plane (as shown; figure 2), wherein, after splitting the rotor blade along the dividing plane, the reinforcement area on the rotor blade inner section is configured to be fastened to the reinforcement area of the rotor blade outer section (via bolts secured in threaded holes at bulkhead parts 36, 38; figure 2).

As per claim 2, Kirkpatrick discloses the wind power plat rotor blade according to claim 1, and further discloses a first main belt (28; figure 2) in the rotor blade inner section (16) and a second main belt (30) in the rotor blade outer section (18).

As per claim 3, Kirkpatrick discloses the wind power plat rotor blade according to claim 2, and further discloses wherein ends of the first and second main belts are scarfed (as shown; figure 2).

As per claim 4, Kirkpatrick discloses the wind power plat rotor blade according to claim 1, and further discloses a first web in the area of the first main belt and a second web in the area of the second main belt, wherein the first and second webs end before the dividing plane (ribs 44 (webs) near the flanges 28, 30 that ends at the end bulkhead 36; figures 2-5).

As per claim 5, Kirkpatrick discloses the wind power plat rotor blade according to claim 1, and further discloses a trailing edge reinforcement and a trailing edge web in the rotor blade inner section and in the rotor blade outer section (more than two ribs (trailing edge reinforcement and trailing edge web) near the trailing edge of bulkhead 36; figure 5).

As per claim 6, Kirkpatrick discloses the wind power plat rotor blade according to claim 1, and further discloses wherein the reinforcement areas have a plurality of through holes (holes 34; figures 2, 3).

As per claim 7, Kirkpatrick discloses a wind power plant comprising an aerodynamic rotor and at least one wind power plant rotor blade according to claim 1 coupled to the aerodynamic rotor (as shown; figure 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hayden (U.S. Patent No. 8,764,401) teaches a wind turbine blade spar split at a dividing plane having belts with scarfed ends.
Kratmann (U.S. Patent No. 9,797,369) teaches a wind turbine split at a dividing plane.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745